Response to Petition fob Rehearing, by
Judge Miller
Rehearing Granted and Judgment Affirmed.
The judgment of the lower court was reversed in this case upon the single ground that no guardian ad litem had ever been appointed for the infant defendant Mattie Wade. Wade v. Wade, 153 Ky., 619.
Upon this petition for a rehearing the parties, by agreement, have tendered, and moved to file an additional record, which shows that Paúl C. Gaines, a regular practicing attorney of this court, was -appointed guardian ad litem for the infant defendant Mattie Wade by an order entered herein on April 3, 1912. The additional record also contains the affidavit of the Deputy Clerk of the circuit court, showing that the order above mentioned was omitted from the record by mistake and oversight.
In view of the fact that this appeal involves the rights of infants, who should not be called upon to bear the expense of mistakes of others, the motion to file the additional record is sustained; and, as it cures the only error in the record, the petition for a rehearing is granted, and the judgment of the circuit court is affirmed upon the record as now completed.